In an action to recover damages for injuries sustained by the infant plaintiff and by her father for loss of services, the jury rendered a verdict in favor of plaintiffs. Upon appeal the judgment entered on the verdict was reversed on the law and the complaint was dismissed (279 App. Div. 746). Upon appeal to the Court of Appeals that court reversed and remitted the ease to this court for determination upon the questions of fact, if any, raised in this court (304 N. Y. 268). Judgment unanimously affirmed, with costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ.